                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:18-cr-166
 v.                                             )
                                                )        Judge Travis R. McDonough
 TROY RYAN LEMING                               )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         United States Magistrate Judge Susan K. Lee filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Count One of the one-count Indictment; (2) accept Defendant’s guilty plea as to Count One of

the one-count Indictment; (3) adjudicate the Defendant guilty of Count One of the one-count

Indictment; and (4) order that Defendant remain in custody until sentencing in this matter (Doc.

16). Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 16) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the of the one-

         count Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count One; and
4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on July 12, 2019, at 2:00 p.m. [EASTERN] before the

   undersigned.

SO ORDERED.

                                      /s/Travis R. McDonough
                                      TRAVIS R. MCDONOUGH
                                      UNITED STATES DISTRICT JUDGE




                                        2
